WELLS, Judge.
This appeal raises two questions: (1) Did the trial judge have jurisdiction to enter his 11 May 1987 superseding order, and (2) Should the trial court’s 11 May order for a new trial on the issue of damages be reversed? For the reasons set forth below we answer these two questions, respectively, yes and no, and affirm the trial court’s 11 May order.
The background facts need not long detain us. Briefly, the plaintiff, Margaret H. Andrews, was injured on 27 September 1979 when defendant, a co-employee at Burroughs Wellcome Corporation, walked up behind her and tapped the back of her right knee with the front of his right knee. Unexpectedly, the plaintiff fell to the floor and dislocated her right kneecap. From 28 September 1979 until 8 September 1980 plaintiff was under the care of Dr. Randolph Williams, an orthopedic surgeon. On 16 March 1981 plaintiff went to see Dr. Harold Vandersea, another orthopedic surgeon, for a second opinion. Dr. Vandersea operated on plaintiffs right knee on 19 March 1981, on her back on 14 May of the same year, and again on plaintiffs knee on 24 February 1983 —this time removing her kneecap. In plaintiffs amended complaint, filed 13 October 1983, she prayed for $500,000 in compensatory and punitive damages.
By his first assignment of error defendant contends that Judge Allsbrook had no authority to enter his 11 May 1987 order because the latter was neither a resident judge of the Third Judicial District, nor a special superior court judge residing in the district, nor the judge regularly presiding over the courts of the district in May of 1987. Hence, argues defendant, Judge Allsbrook had no jurisdiction to hear or pass on plaintiffs Rule 59 motion. We disagree. In his 11 May 1987 Order, Judge Allsbrook followed our mandate on remand. Judge Allsbrook’s mandate from this Court was simply to make additional findings of fact on his 21 *318December 1983 decision on plaintiffs Rule 59 motion. No other judge could have made the necessary determinations, and it is idle to contend that N.C. Gen. Stat. § 7A-47 and § 7A-47.1 debar Judge Allsbrook from complying with this Court’s mandate until such time as he might be reassigned to the Third District.
By his second and third assignments defendant contends that the trial court’s order for a new trial on damages should be vacated because (1) the trial court manifestly abused its discretion in setting aside the jury’s damage award and because (2) the Record does not support the court’s finding and conclusion that the jury verdict was inadequate and apparently given under the influence of passion and prejudice. We disagree.
In his 11 May 1987 Order, Judge Allsbrook made extensive findings of fact relating to the extent of plaintiffs injuries, the cost of medical treatment of those injuries, and plaintiffs wages lost as a result of those injuries. It was upon these findings that Judge Allsbrook concluded that the jury’s verdict as to damages was inadequate. In so doing, Judge Allsbrook necessarily dealt with evidence which was, to some extent, conflicting. Our examination of the Record shows that there was support in the evidence for these findings. While we agree with defendant that at trial conflicts in the evidence are for the jury to resolve, we nevertheless recognize that the scope of appellate review of a trial court Rule 59 order for a new trial is strictly limited. In Worthington v. Bynum, 305 N.C. 478, 290 S.E. 2d 599 (1982), our Supreme Court, after articulating the particular aspects of the role of the trial judge in ruling on such motion, held that . . [an] appellate court should not disturb a discretionary Rule 59 order unless it is reasonably convinced by the cold record that the trial judge’s ruling probably amounted to a substantial miscarriage of justice.” Id. Based on our review of the Record before us, we perceive no substantial miscarriage of justice in Judge Allsbrook’s findings and conclusions that the damages awarded to plaintiff by the jury were inadequate.
Our review of Judge Allsbrook’s findings and conclusions that the jury’s verdict as to damages appeared to have been awarded under the influence of passion and prejudice leads us to the same result as to this aspect of his Order under review here.
*319Defendant further complains that if the trial court considered the verdict inadequate it should have stated what damage award would be sufficient in the interest of judicial economy. However, in North Carolina the trial court is without authority to modify a jury’s damage award by increasing the amount, except, under circumstances, to add interest. Bethea v. Kenly, 261 N.C. 730, 136 S.E. 2d 38 (1964), accord, Circuits Co. v. Communications, Inc., 26 N.C. App. 536, 216 S.E. 2d 919 (1975).
For the reasons stated, the Order of the trial court is
Affirmed.
Judges Arnold and Smith concur.